Detailed Action
1.   The present application, filed on or after March 16, 2013, is being examined under
the first inventor to file provisions of the AIA . 
2.    Applicants’ amendment of 1/6/2021 is acknowledged.

Status of Claims
. Claims 1-26 are pending in this application. 

Drawings
3.  The drawings submitted 5/15/2019 in this application are accepted by the examiner. 


Information Disclosure Statement
4.      Information disclosure statement filed 5/15/2019 has been considered. Initialed copy is enclosed. 

Election/Restrictions
5.      Applicant’s election of  1/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicants elected group I (claims 1-12, 23 and 26) drawn to a polypeptide. 
Claims 13-22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.


Claim Rejections - 35 USC § 102
6.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.      Claims 1-6 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Adhikari et al. WO 2015/109012 A1 (published July, 2015 priority to Jan 2014). 
        Claim 1 is drawn to: A polypeptide comprising at least one immunoglobulin fragment crystallizable region (Fc) segment and at least one additional segment that comprises a binding domain that binds with specificity to a component of a bacterial cell wall, wherein the binding domain is a binding 5 domain from: a bacterial autolysin, a bacteriophage lysin, a bacteriophage tail or tail fiber, a bacteriocin, or a combination thereof.
      As per claim 1 and 4-6 , WO 2015/109012 A1 discloses a polypeptide comprising at least one immunoglobulin fragment crystallizable region (Fc) segment (therapeutic polypeptide with Fc region of immunoglobulin; paragraphs [0005], [0007], [0017]; claims 1-3, 11-12) and at least one additional segment that comprises a binding domain that binds with specificity to a component of a bacterial cell wall (therapeutic polypeptide comprising a cell wall targeting domain of a Bacteriocin/phage/ bacteriocin-like inhibitory substance (BUS) fused to an immune function mediating component (IFMC) like Fc region of immunoglobulin; paragraphs [0005]-[0006], [0056]), wherein the binding domain is a binding domain from: a bacterial autolysin (bacteriocin-like inhibitory substance can be autolysin; paragraph [0056]). 
        As per claim 2, WO 2015/109012 A1 discloses the polypeptide of claim 1, and further discloses wherein the Fc segment comprises a CH2 and CH3 of the Fc region, and optionally comprises an Fc CHI region (antibody comprises only Fc region and the heavy chain of the antibody comprises CH1, CH2 and CH3; paragraphs [0033]; claim 11).  
         As per claim 3,  WO 2015/109012 A1 discloses the polypeptide of claim 1, and further discloses wherein the polypeptide comprises the binding domain of a bacterial autolysin (therapeutic polypeptide comprising a cell wall targeting domain of a Bacteriocin/phage/ bacteriocin-like inhibitory substance (BLIS). wherein BUS can be autolysin; paragraph [0056]).
        The prior art anticipates the claimed invention. 


Claim Rejections - 35 USC § 102
8.      Claims 1-12 and 23 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Aman et al. US 20160333077 (priority to 1/14/2014).        
       Claim 1 is drawn to: A polypeptide comprising at least one immunoglobulin fragment crystallizable region (Fc) segment and at least one additional segment that comprises a binding domain that binds with specificity to a component of a bacterial cell wall, wherein the binding domain is a binding 5 domain from: a bacterial autolysin, a bacteriophage lysin, a bacteriophage tail or tail fiber, a bacteriocin, or a combination thereof.
        Aman et al. discloses a polypeptide comprising at least one immunoglobulin fragment crystallizable region (Fc) segment (therapeutic polypeptide with Fc region of immunoglobulin; paragraphs 0002-0006]; claims 1-4, 11-12) and at least one additional segment that comprises a binding domain that binds with specificity to a component of a bacterial cell wall (therapeutic polypeptide comprising a cell wall targeting domain of a Bacteriocin/phage/ bacteriocin-like inhibitory substance (BUS) fused to an immune function mediating component (IFMC) like Fc region of immunoglobulin; paragraphs [0005]-[0006], [0045]), wherein the binding domain is a binding domain from: a bacterial autolysin (bacteriocin-like inhibitory substance can be autolysin; paragraph [0045 and table 1). Therefore Aman et al. teach limitations of claims 1 and 4-6. 
        As per claim 2, Aman et al. discloses the polypeptide of claim 1, and further discloses wherein the Fc segment comprises a CH2 and CH3 of the Fc region, and optionally comprises an Fc CHI region (antibody comprises only Fc region and the heavy chain of the antibody comprises CH1, CH2 and CH3; paragraphs [0033].  
    As per claim 3,  Aman et al. discloses the polypeptide of claim 1, and further discloses wherein the polypeptide comprises the binding domain of a bacterial autolysin (therapeutic polypeptide comprising a cell wall targeting domain of a Bacteriocin/phage/ bacteriocin-like inhibitory substance (BLIS). wherein BUS can be autolysin; paragraph [0045]).
   As per claim 7, Aman et al. discloses at least one additional Fc region paragraph [0068]. Aman et al. discloses limitations of claims 8-9 N-terminal and C-terminal see paragraphs [0031], [0051] and table 1. ]. Aman et al. discloses limitation of claims 10 
        The prior art anticipates the claimed invention. 


Claim Rejections - 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.       Claims 1-12, 23 and 26 are rejected under 35 U.S.C. 103 as being un-patentable over Aman et al.  as applied to claims 1-12, 23 above, further in view of  Melgarejo  et al. US 20090221483 A1 . (Art of record applicants’ search report).
       The teachings of Aman et al.  have been mentioned above. Aman et al. do not 
teach  a kit comprising a polypeptide. Melgarejo discloses a kit comprising a polypeptide (kit comprising a composition polypeptide for treating microbial infection; paragraph [0016], [0154]).
 It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of Aman et al. by including a kit, as disclosed by Melgarejo, for providing the advantage of treating the infection in a person in need thereof.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
11.      No claims are allowed.
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        May 7, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645